     Case 3:20-cv-01020-E-BT Document 8 Filed 09/03/20        Page 1 of 1 PageID 36



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KEVIN DALE SHEFFIELD,                    )
         Petitioner,                     )
                                         )
v.                                       )        No. 3:20-cv-1020-E (BT)
                                         )
THE STATE OF TEXAS,                      )
          Respondent.                    )



         ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge.

        Signed this 3rd day of September, 2020.



                                  _________________________________
                                  ADA BROWN
                                  UNITED STATES DISTRICT JUDGE
